Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Senzaki et al. (JP 2013-225026) found in IDS, hereinafter ‘026.
‘026 discloses substrate treatment method of treating a substrate using a block
copolymer containing a hydrophilic polymer and a hydrophobic polymer, the substrate
treatment method comprising:
14. 	“a resist pattern formation step of forming a predetermined resist pattern by a
resist film on the substrate; (see paragraphs 0020-21)
a thin film formation step of forming a thin film for suppressing deformation of the resist pattern to cover a surface of the resist pattern with the thin film, wherein the thin film is a silicon-containing film; (see paragraphs 0028, 0030; Also, the limitation “for suppressing deformation of the resist pattern” is an intended use recitation which has been considered however, it was found not to have a patentable weight since the intended purpose of the thin film does not change the disclosed process.)
a block copolymer coating step of applying a block copolymer to the substrate after the formation of the thin film; (see paragraph 0032) and
a polymer separation step of phase-separating the block copolymer into the
hydrophilic polymer and the hydrophobic polymer.” (see paragraphs 0082-83)
‘026 does not disclose:
“A non-transitory computer-readable storage medium storing a program that causes a computer of a control unit controlling a substrate treatment system to cause the substrate treatment system to perform a substrate treatment method”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automate a manual activity by providing a controller for controlling the substrate treatment system and a non-transitory computer-readable storage medium storing a program for executing a substrate treatment method, since “the court have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, In re Venner”, see MPEP 2144.04 III.
	‘026 discloses the claimed invention except for “the thickness of the thin film of 2 nm to 3 nm”. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the thickness of the Si-containing film in the range of 2-3 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In the present case, changing the numerical value for the thickness of the deposited film in the computer program written for depositing a thin film involves routine skill in the art.

‘026 further discloses:
16.	 “wherein the silicon-containing film is SiO, SiO2, or SiOC.” (see paragraph 0028)
 ‘026 discloses the substrate treatment method as described above, but does not disclose:
15.	 “wherein the silicon-containing film is formed by plasma processing, and 
wherein the plasma processing is performed by applying high-frequency power to an electrode containing silicon.”
However, the examiner takes an official notice that a plasma processing method of applying high-frequency power to an electrode containing silicon has been a well-known method of manufacturing silicon-containing thin film before the effective filing date of the invention.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to modify the manufacturing method of ‘026 by using
a plasma process of applying high-frequency power to an electrode containing silicon, for at least the purpose of effectively and efficiently depositing a Si-containing thin film on the surface of the photoresist.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also disclose substrate treatment methods that use block copolymer coating:
20100178615
20150187602
20160042965
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828